Citation Nr: 1042566	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  09-07 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or at the housebound rate.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1952 to March 
1956. 

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was born in April 1935; he was granted 
entitlement to nonservice-connected pension effective August 26, 
1997, prior to his 65th birthday.  

2.  The Veteran is in receipt of a combined 100 percent 
evaluation for pension purposes, including a 100 percent rating 
for coronary artery disease status post myocardial infarction; a 
20 percent rating for thoracolumbosacral spine degenerative disc 
disease and degenerative joint disease; a 20 percent rating for 
chronic reflux esophagitis with gastritis, with history of peptic 
ulcer disease and duodenitis; a 10 percent rating for 
hypertension; a 10 percent rating for benign prostatic 
hypertrophy with history of prostatitis; a 0 percent rating for 
erectile dysfunction; and a 0 percent rating for rosacea.

3.  The Veteran has not been objectively shown to be in need of 
the regular aid and attendance of another individual.

4.  The Veteran has not been objectively shown to be 
substantially confined to his dwelling and the immediate 
premises.

5.  The Veteran was granted nonservice-connected pension prior to 
his 65th birthday and has disabilities that are evaluated as at 
least 60 percent disabling.


CONCLUSIONS OF LAW

1.  The criteria for special monthly pension at the housebound 
rate have been met.  38 U.S.C.A. §§ 1502, 1521, 5103, 5103A, 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a), 3.351, 3.352 
(2010).

2.  The criteria for special monthly pension based on the need 
for regular aid and attendance have not been met.  38 U.S.C.A. §§ 
1502, 1521, 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 
3.159, 3.326(a), 3.351, 3.352 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States Code, 
concerning the notice and assistance to be afforded to claimants 
in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009)).  In addition, VA published 
regulations, which were created for the purpose of implementing 
many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 
(2010)). 
 
The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction.  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The VCAA notice requirements, however, may 
be satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  See Dingess, supra; 
Pelegrini, supra.

The Board finds that the notification requirements of VCAA have 
been satisfied in this case.  In this regard, the Board notes an 
evidentiary development letter dated in June 2008 in which the RO 
advised the appellant of the evidence needed to substantiate his 
special monthly pension claim.  The appellant was also advised of 
his and VA's responsibilities under VCAA, to include what 
evidence should be provided by him and what evidence should be 
provided by VA.  

Despite the inadequate notice provided to the appellant on the 
effective date element of his claim, the Board finds no prejudice 
to the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been addressed 
by the agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  Because the 
Board concludes below that the preponderance of the evidence is 
against the aid and attendance portion of the Veteran's claim, 
any questions as to the appropriate effective date to be assigned 
are rendered moot.  To the extent that the Board has granted the 
Veteran special monthly pension at the housebound rate, the 
matter of the appropriate effective date will be addressed by the 
RO in the first instance, which will allow the Veteran the 
opportunity to submit any additional evidence or argument on the 
matter.
 
The Board further finds that the duty to assist requirements of 
VCAA have also been satisfied in this case.  Specifically, the 
Board finds that all obtainable evidence identified by the 
Veteran relative to the issue decided herein has been obtained 
and associated with the claims folder.  In particular, the Board 
notes that the RO obtained the Veteran's VA medical records.

The Board also notes that the RO arranged for the Veteran to 
undergo a VA examination in May 2008.  The Board finds that the 
resulting examination report is adequate for the purpose of 
determining the claim that is decided herein.  During the 
examination, the examiner elicited from the Veteran his history 
of complaints and symptoms, conducted a thorough examination, and 
provided clinical findings detailing the examination results.  
The May 2008 VA examination report expressly addresses the aid 
and attendance/housebound benefits claim, describing the 
Veteran's activities and the level of impairment that he 
encounters in his daily life.  For these reasons, the Board 
concludes that the report of the May 2008 VA examination provides 
an adequate basis for a decision.

The evidence of record provides sufficient information to 
adequately evaluate the claim.  Therefore, no further assistance 
to the Veteran with the development of evidence is required, nor 
is there notice delay or deficiency resulting in any prejudice to 
the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Special Monthly Pension

Additional pension benefits are provided for a veteran who is not 
in need of regular aid and attendance but has either a single 
permanent disability rated 100 percent disabling under the 
Schedule for Rating Disabilities and additional disability or 
disabilities independently evaluated at 60 percent or more or is 
'permanently housebound' by reason of disability or disabilities.  
This requirement is met when the veteran is substantially 
confined to his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 C.F.R. § 
3.351(d)(2010).

A Veteran will be determined to be permanently housebound when he 
or she is substantially confined to his or her house (or ward or 
clinical areas, if institutionalized) or immediate premises due 
to disability or disabilities which it is reasonably certain will 
remain throughout his or her lifetime.  38 U.S.C.A. § 1502(c); 38 
C.F.R. § 3.351(d)(2).

Moreover, a Veteran is entitled to special monthly pension based 
on housebound status if he or she is 65 years of age or older, 
meets the service criteria of 38 U.S.C.A. § 1521(e) (i.e., has 90 
days of wartime service), and possesses a disability or 
disabilities that are independently ratable at 60 percent or 
more, or is considered 'permanently housebound' as defined under 
38 U.S.C.A. § 1502(c).  In Chandler v. Shinseki, No. 08-0932 
(U.S. Vet. App. August 12, 2010) (en banc), the Court expressly 
held that a showing of permanent and total disability is not 
required for veterans who were awarded pension because of 
disability prior to the attainment of 65 years of age, provided 
that the remaining requirements of § 1521(e) are met.  In other 
words, the requirement under section 1521(e) that the Veteran has 
a disability that is permanent and total (100 percent) is 
excluded if he or she is 65 or older.  Hartness v. Nicholson, 20 
Vet. App. 216 (2006).  

In order to be considered 'permanently housebound,' the 
requirement that the Veteran be 'substantially confined' to the 
home or its immediate premises is broadly construed and met when 
the Veteran is simply unable to leave the home to earn a living, 
as opposed to requiring that the Veteran be unable to leave the 
house at all.  Id. at 222.

The Board finds that the criteria for special monthly pension 
based on the housebound rate are satisfied in this case.  The 
Board notes that the Veteran was born in April 1935.  He was 
granted entitlement to nonservice-connected pension effective 
August 26, 1997, at the age of 62.  The Board further notes that 
the Veteran clearly has disabilities that are ratable at 60 
percent or more, as he is currently in receipt of a combined 100 
percent evaluation for pension purposes.  This rating includes a 
100 percent rating for coronary artery disease status post 
myocardial infarction; a 20 percent rating for thoracolumbosacral 
spine degenerative disc disease and degenerative joint disease; a 
20 percent rating for chronic reflux esophagitis with gastritis, 
with history of peptic ulcer disease and duodenitis; a 10 percent 
rating for hypertension; a 10 percent rating for benign prostatic 
hypertrophy with history of prostatitis; a 0 percent rating for 
erectile dysfunction; and a 0 percent rating for rosacea.  

While there is some dispute over whether the Veteran's coronary 
artery disease is actually ratable at 60 percent despite the 100 
percent rating, the Board notes that such controversy does not 
impact the Veteran's satisfaction of the 60 percent rating 
requirement of 38 U.S.C.A. § 1521(e).  The Board notes that the 
August 2008 VA medical center echocardiogram transthoracic 
consult report lists a visual left ventricular ejection fraction 
of 40 percent, which satisfies the 60 percent rating criteria of 
38 C.F.R. § 4.104, Diagnostic Code 7005 (2010).  

Because the Veteran satisfies at least the 60 percent rating 
criteria of Diagnostic Code 7005, he meets the criteria for 
special monthly pension at the housebound rate.  Therefore, the 
Board finds that entitlement to special monthly pension benefits 
at the housebound rate is warranted.

The Board will next consider whether the Veteran satisfies the 
criteria to receive special monthly pension at the aid and 
attendance rate.

Special monthly pension benefits are available at a higher rate 
for veterans who are so helpless as to be in need of regular aid 
and attendance.  The need for aid and attendance means 
helplessness or being so nearly helpless as to require the 
regular aid and attendance of another person.  A veteran will be 
considered to be in need of regular aid and attendance if he or 
she is blind or so nearly blind as to have corrected bilateral 
visual acuity of 5/200 or less or concentric contraction of the 
visual field to five degrees or less; is a patient in a nursing 
home because of mental or physical incapacity; or establishes a 
factual need for aid and attendance under the criteria set forth 
in 38 C.F.R. § 3.352(a) (2010).  

The basic criteria for determining the need for regular aid and 
attendance consists of the following: the veteran's inability to 
dress or undress himself, or to keep himself ordinarily clean and 
presentable; his frequent need for orthotic adjustment; his 
inability to feed himself through loss of coordination of upper 
extremities or through extreme weakness; his inability to attend 
to the wants of nature; or his incapacity, physical or mental, 
which requires the care or assistance of another person on a 
regular basis to protect him from the hazards or dangers incident 
to his daily environment.  It is not required that all of the 
enumerated criteria be found to exist before a favorable 
determination may be made.  The particular personal functions 
which the veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only necessary 
that the evidence establish that the veteran is so helpless as to 
need regular aid and attendance.  Determinations that the veteran 
is so helpless as to be in need of regular aid and attendance 
must be based on the actual requirement of personal assistance 
from others.  38 C.F.R. § 3.352(a) (2010).

The Court has addressed the application of 38 C.F.R. § 3.352(a) 
to claims for special monthly pension based on the need for 
regular aid and attendance and directed that:

First, because the regulation provides that the 'following' 
enumerated factors 'will be accorded consideration,' it is 
mandatory for the VA to consider the enumerated factors 
within the regulation.  Second, because the regulation 
provides that 'it is not required that all of the disabling 
conditions enumerated in this paragraph be found to exist 
before a favorable rating may be made,' the logical 
inference to be drawn from this language, although not 
explicitly stated, is that eligibility requires at least 
one of the enumerated factors be present.  

Turco v. Brown, 9 Vet. App. 222, 224 (1996).  See also Prejean v. 
West, 13 Vet. App. 444, 448 (2000).

First, the Board notes that the Veteran does not contend, and the 
evidence does not demonstrate, that he is blind or so nearly 
blind as to have corrected bilateral visual acuity of 5/200 or 
less or concentric contraction of the visual field to five 
degrees or less.  Nor does he contend that he is a patient in a 
nursing home because of mental or physical incapacity.  The Board 
will therefore consider whether the evidence establishes a 
factual need for aid and attendance under the criteria set forth 
in 38 C.F.R. § 3.352(a) (2010).  

The May 2008 VA aid and attendance or housebound benefits 
examination report states that the Veteran wakes up at about 6:00 
in the morning and has a productive cough.  He denies any 
hemoptysis.  He gets up and generally drives to a coffee shop 
locally and has breakfast.  He then drives home and does some 
woodworking in his shop for a little bit.  He states that he 
cannot exert himself or he gets some anterior chest pain.  He can 
only tolerate generally working for about ten to fifteen minutes 
and then he states he has to go rest for about twenty minutes.  
He gets dyspnea on exertion if he tries to walk greater than 
about twelve to fifteen minutes.  If he takes it easy he does 
pretty well.  He has lunch generally at home and takes a nap 
often.  Supper is a light meal.  He watches television or a 
movie, or reads and goes to bed at around 10:00 in the evening.  
He ambulates with a normal gait.  He denied any need for 
assistive devices.  He stated his last incident of chest pain was 
several months ago with shoveling snow and relief was within 
fifteen to twenty minutes of rest in a chair.  He stated his most 
recent episode of dyspnea occurred when he was trying to take a 
walk and tried to walk a little extra fast.  His symptoms were 
quickly relieved with sitting down and resting.  He stated that 
if he continues to monitor his activities and does not push 
himself he can keep his chest pain, dyspnea, and fatigue under 
control.  He is able to leave his premises at the present time 
and denied being housebound.  He stated that if he pushes himself 
he may not be able to continue with his functional capacity 
level.  It was further noted that the Veteran is not in need of 
an attendance or aid provider.  He is noted to be able to take 
care of his own finances and protect himself from hazards of 
daily living.  

In his January 2009 substantive appeal, the Veteran reported that 
he never drives long distances by himself because he tires too 
easily due to his heart condition.  He does not feel safe driving 
anywhere but in town for necessary errands, such as doctors' 
appointment or grocery shopping.  

The Board finds that special monthly pension at the aid and 
attendance rate is not warranted in the case at hand.  In terms 
of the criteria listed above, the evidence does not reflect that 
the Veteran is unable to dress or undress himself; keep himself 
ordinarily clean and presentable; feed himself due to loss of 
coordination of upper extremities or extreme weakness; attend to 
the wants of nature; or protect himself from the hazards or 
dangers incident to his daily environment.  He does not have 
frequent need for orthotic adjustment.  

While the Veteran's heart condition is noted to cause shortness 
of breath upon exertion, there is no indication that this or any 
other disability renders the Veteran unable to take care of 
himself.  While he has indicated that he has someone else drive 
him long distances, the Veteran is able to drive himself short 
distances to run errands and go to doctors appointments.  Aside 
from this help, he bathes, grooms, dresses, and feeds himself 
without assistance.  In short, the Board finds that the evidence 
does not factually establish that the Veteran is so helpless as 
to need regular aid and attendance.  

Based on the foregoing, the Board finds that the claim for 
special monthly pension based on aid and attendance must be 
denied.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  To this extent, the claim is denied.

The Board further finds, however, that entitlement to special 
monthly pension at the housebound rate is warranted.  To this 
extent, the appeal is granted.




ORDER

Entitlement to special monthly pension at the housebound rate is 
granted.

Entitlement to special monthly pension based on the need for 
regular aid and attendance is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


